DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
3.	It is noted that claims 8 and 15 recited on its preamble a possible placeholder for means for such as “configured for” and “program code for”. However, the claims have sufficient structures and do not invoke 112(f).

Claim Objections
4.	Claims 1, 8, and 15 are objected to because of the following informalities:
The claims recite “a meaning of the time series data”. It is unclear the meaning of the word “meaning” in the phrase the meaning of the time series data. The word meaning is vague in the context of the phrase meaning of the time series data.  For 
The claims recite “generating a column identifier, from the configuration data and for the time series data from the agent, that includes a version time value identifying when the time series data is received;” It is unclear how a column identifier can also include a version time value. A column in a database table normally only have one piece of data associated with the column. For purpose of this examination the column identifier has is identifier value and the version time value is just the data that identify the column identifier. Appropriate clarification is required.
The claims recite “storing the time series data in the table with the row key and with the column identifier”. It is unclear how can you store in the table a row and a column identifier. It is not clear if it is being stored in a same column and row or if it is being storing in different rows and columns. Appropriate clarification is required.

Claims 2, 9, and 16 are objected to because of the following informalities: 
The claims have to period ending the claims limitations “updating the configuration data based on a structure data.” and “forming a second table that is mapped to a second node based on the updated configuration data.” It should be only one period end the claims. For purpose of this examination the first period will be considered as a semicolon. Appropriate clarification is required.
The claims recite “forming a second table that is mapped to a second node based on the updated configuration data. “However, there are not a first table and first node recited in the claims. Once a second table and second node are claimed a first 

Claims 5, 12, and 19 are objected to because of the following informalities: 
The claims recite “wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era. “However, there is unclear how an unsigned integer would represents any value once it is unsigned. For purpose of this examination the unsigned integer is interpreted as a declared variable that receives values but is hidden from the user view. Appropriate clarification is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claims 5, 12, and 19 the phrase “of about” renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by “of about”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnston et al. (US 20130018849 A1) in view of Harada (US 20210174013 A1).
	
	As per claim 1, Johnston teaches a method comprising (Johnston, par. [0046], a method of managing all temporal data):
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
generating a row key, from the configuration data and for the time series data (Johnston, fig. 7, par. [0886], “The metadata table 507, shown in FIG. 7, maps temporal foreign key column names in a generated table (tbl-nm) to the corresponding column names of the corresponding foreign key in the precursor table.” Where the generated table has a row key with all the corresponding foreign key in the precursor table), 
that includes a value identifier and an acquisition time value (Johnston, fig. 9:601, par. [00208]-[0209], a multi-column object identifier ("OID") which is interpreted as the value identifier. An effective begin date with is interpreted as the acquisition time value), 
the value identifier describing a meaning of the time series data (Johnston, par. [0261], object identifier, OID is labeling/describing the sequence of data received. Where the sequence of data received is interpreted as the meaning of the time series data. See fig, 9) and 
the acquisition time value identifying when the time series data is acquired by the source computing system (Johnston, fig. 9:603, par. [0209], an effective begin  time series data is acquired by the source computing system. For example, Mar 10); 
generating a column identifier, from the configuration data and for the time series data from the agent (Johnston, fig. 14:601, par. [0208], object identifier is column to identify the objects which is interpreted as the column identifier), 
that includes a version time value identifying when the time series data is received (Johnston, fig. 6:605, par. [0210], an effective end date. Where the 605 effective end date is interpreted as the version time value identifying when the time series data is received); and 
forming the table as a multi-temporal table by storing the time series data in the table with the row key and with the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table). 
However, it is noted that the prior art of Johnston does not explicitly teach “receiving configuration data that maps an agent of a source computing system to a node of a graph, maps the node to a table, and maps the agent to an agent topic;”
On the other hand, in the same field of endeavor, Harada teaches receiving configuration data (Harada, fig. 10:S30, par. [0095], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data) 
that maps an agent of a source computing system to a node of a graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is created to map the elements obtained from the database that satisfies the input search condition), 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that teaches storing data and performing data comparison to determine an element based on graph database document into Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
(Harada par. [0005]). 

As per claim 3, Johnston teaches further comprising: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).  

Harada teaches further comprising: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted to store the data of the graph show in the fig. 5. For example, items such as a document ID, a document name, a document characteristic, a creator, the creation date and time, the last updater, the update date and time, the acquisition date and time, and a storage location of the document. Where the items is interpreted as set of events);
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and 
loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

As per claim 5, Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era. The timestamps has an hour of a day).  

As per claim 7, Johnston teaches further comprising: scheduling a periodic request for the agent (Johnston, par. [0566], [0658], a periodic update process must scan the database, and correct the circa flags. Where the periodic update is interpreted as the scheduling the periodic request for the agent); 
sending the periodic request to the agent (Johnston, par. [0566], [0658], “an assertion end date is set to Now( )” Where to set the assertion end date to now is inherent to send a periodic request to the database now. Once the periodic update process contain the assertion end date); and 
receiving the time series data in response to the periodic request (Johnston, par. [0566], [0658], update a circa assertion flag works for assertion time exactly like the .  

As per claim 8, Johnston teaches a system comprising (Johnston, par. [0051], a database system): 
an application that executes on the processor, uses the memory, and is configured for (Johnston, par. [0319], “Asserted Versioning Framework, which we also refer to as the "AVF". It is the computer program code which is part of our invention, and which translates each temporal insert, update or delete transaction into one or more physical transactions which it then submits to a DBMS 115” Where the Asserted Versioning Framework is interpreted as the application that executes on the processor): 
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
generating, by an ingestion service of the application, a row key, from the configuration data and for the time series data (Johnston, fig. 7, par. [0886], “The metadata table 507, shown in FIG. 7, maps temporal foreign key column names in a generated table (tbl-nm) to the corresponding column names of the corresponding foreign key in the precursor table.” Where the generated table has a row key with all the corresponding foreign key in the precursor table), 
that includes a value identifier and an acquisition time value (Johnston, fig. 9:601, par. [00208]-[0209], a multi-column object identifier ("OID") which is interpreted as the value identifier. An effective begin date with is interpreted as the acquisition time value), 
the value identifier describing a meaning of the time series data (Johnston, par. [0261], object identifier, OID is labeling/describing the sequence of data received. Where the sequence of data received is interpreted as the meaning of the time series data. See fig, 9) and 
the acquisition time value identifying when the time series data is acquired by the source computing system (Johnston, fig. 9:603, par. [0209], an effective begin date. Is identify the date that the time series data is acquired by the source computing system. For example, Mar 10); 
generating a column identifier, from the configuration data and for the time series data from the agent (Johnston, fig. 14:601, par. [0208], object identifier is column to identify the objects which is interpreted as the column identifier), 
that includes a version time value identifying when the time series data is received (Johnston, fig. 6:605, par. [0210], an effective end date. Where the 605 effective end date is interpreted as the version time value identifying when the time series data is received); and 
forming the table as a multi-temporal table by storing the time series data in the table with the row key and with the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table).
However, it is noted that the prior art of Johnston does not explicitly teach “a memory coupled to a processor; receiving, by a configuration service of the application, configuration data that maps an agent of a source computing system to a node of a   graph, maps the node to a table, and maps the agent to an agent topic;”
On the other hand, in the same field of endeavor, Harada teaches a memory coupled to a processor (Harada, fig. 1, par. [0049], “a processor 102, a memory (main storage device) 104 such as a random access memory (RAM)”); 
receiving, by a configuration service of the application (Harada, fig. 10:S30, par. [0095], [0183], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data. Where the processor is inherent to receive conditions/configuration that is used in the service of the application), 
configuration data that maps an agent of a source computing system to a node of a 33PATENT APPLICATIONATTORNEY DOCKET NO. IS18.1131; 19469/404I1graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is , 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that teaches storing data and performing data comparison to determine an element based on graph database document into Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to notifies a person having an authority to revise or delete the document that a check of necessity for revision or deletion (Harada par. [0005]).

Johnston teaches wherein the application is further configured for: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 34PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404INI 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).

As per claim 11, Harada teaches wherein the application is further configured for: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted ; 
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and
 loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era. The timestamps has an hour of a day).  

As per claim 14, Johnston teaches wherein the application is further configured for: scheduling a periodic request for the agent (Johnston, par. [0566], [0658], a periodic update process must scan the database, and correct the circa flags. Where the periodic update is interpreted as the scheduling the periodic request for the agent); 
sending the periodic request to the agent (Johnston, par. [0566], [0658], “an assertion end date is set to Now( )” Where to set the assertion end date to now is inherent to send a periodic request to the database now. Once the periodic update process contain the assertion end date); and 
receiving the time series data in response to the periodic request (Johnston, par. [0566], [0658], update a circa assertion flag works for assertion time exactly like the circa effective flag works for effective time when the assertion end date to now is set to now. Where to update the circa assertion flag is inherent to receiving the time series data in response to the periodic request).

Johnston teaches a non-transitory computer readable medium comprising computer readable program code for (Johnston, Abstract, computer programs embodied in computer-readable media. Where the computer programs is inherent to have program code):
receiving time series data at the agent topic as uni-temporal data from the agent mapped to the node (Johnston, par. [0025], [0834], a sequential file are used to persist the data in uni-temporal tables. Where the sequential files is interpreted as the time series data.  Further, par. [0887], generate uni-tempotal tables. Where to generate uni-temporal tables are inherent to receive sequential files herein interpreted as time series data at the agent topic as uni-temporal data from the agent mapped to the node); 
generating a row key, from the configuration data and for the time series data (Johnston, fig. 7, par. [0886], “The metadata table 507, shown in FIG. 7, maps temporal foreign key column names in a generated table (tbl-nm) to the corresponding column names of the corresponding foreign key in the precursor table.” Where the generated table has a row key with all the corresponding foreign key in the precursor table), 
that includes a value identifier and an acquisition time value (Johnston, fig. 9:601, par. [00208]-[0209], a multi-column object identifier ("OID") which is interpreted as the value identifier. An effective begin date with is interpreted as the acquisition time value), 
the value identifier describing a meaning of the time series data (Johnston, par. [0261], object identifier, OID is labeling/describing the sequence of data received.  and 
the acquisition35PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404I1time value identifying when the time series data is acquired by the source computing system (Johnston, fig. 9:603, par. [0209], an effective begin date. Is identify the date that the time series data is acquired by the source computing system. For example, Mar 10); 
generating a column identifier, from the configuration data and for the time series data from the agent (Johnston, fig. 14:601, par. [0208], object identifier is column to identify the objects which is interpreted as the column identifier), 
that includes a version time value identifying when the time series data is received (Johnston, fig. 6:605, par. [0210], an effective end date. Where the 605 effective end date is interpreted as the version time value identifying when the time series data is received); and 
forming the table as a multi-temporal table by storing the time series data in the table with the row key and with the column identifier, the table being mapped to the node that is mapped to the agent (Johnston, figs. 13-14, par. [0026], “bi-temporal table: data that tracks changes in both temporal dimensions. We will call tables that contain bi-temporal data "bi-temporal tables".” Where the bi-temporal table is interpreted as the multi-temporal table).
However, it is noted that the prior art of Johnston does not explicitly teach “receiving configuration data that maps an agent of a source computing system to a node of a graph, maps the node to a table, and maps the agent to an agent topic;”
Harada teaches receiving configuration data (Harada, fig. 10:S30, par. [0095], “The processor receives the input of the search conditions and the like from the user (S30)” Where the search conditions is interpreted as the configuration data) 
 that maps an agent of a source computing system to a node of a graph (Harada, figs. 10-11, “The processor 102 searches the database for a document that satisfies the input search condition (S32)” Where the searches for the document is interpreted as to maps element of the search condition to database. Where the element is interpreted as the agent and the database is interpreted as the source computing system. Further, fig. 11, a graph is generated and a plurality of nodes is created to map the elements obtained from the database that satisfies the input search condition), 
maps the node to a table (Harada, figs. 8-9, par. [0097], [0117], the elements is paired in a database table. Where pair the elements and insert them in a database table is interpreted as to maps the node to a table), and 
maps the agent to an agent topic (Harada, fig. 15, par. [0118], “The document elements A, B, and C have a relation of “citation”, “similar”, and “reference” to the document element 334, respectively. The document element D has a relation of “citation” to the document element A.” where the elements A, B, and C is being comparing with data to establish a relation with “citation”. Were the comparison is interpreted as a mapping of the element data with the citation data. Where the citation is interpreted as the agent topic and the element is interpreted as the agent); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harada that Johnston that teaches keeps track of changes along either one or two temporal dimensions. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to notifies a person having an authority to revise or delete the document that a check of necessity for revision or deletion (Harada par. [0005]).

As per claim 17, Johnston teaches further comprising computer readable program code for: receiving a time series request for previous time series data stored in the table with a previous column identifier (Johnston, figs. 46-47, par. [0851], “a given temporal table” Where the given temporal table is inherent to receiving a time series request. The given temporal table comprises of an object identifier 601 which is interpreted as the previous time series data where the object identifier column value is the previous column identifier value. Where the given table has episode data herein interpreted as data that occurs sequentially); 
locating the previous time series data in the table (Johnston, figs. 46-47, par. [0852], “identifies an episode of policy P861 whose effective-time period extends from January 2008 up to July 2008.” Where the identifies an episode of policy P861 is interpreted as the locating the previous time series data in the table); and 
transmitting the previous time series data in response to the time series request (Johnston, figs. 46-47, par. [0854], “the column epis-asr-per of the first row in FIG. 46 may be set to Jan08-Jul08 as part of the transaction which creates the second row.” Where the creates the second row is interpreted as a response to the time series request with is transmitting the previous time series data to the created second row).

As per claim 18, Harada teaches further comprising computer readable program code for: storing the graph in an event based format that includes a set of events (Harada, fig. 6, par. [0071], “a data structure of a document property in a database” Where the data structure of the document property in a database is interpreted as the format that includes the set of events, the data structure is interpreted to store the data of the graph show in the fig. 5. For example, items such as a document ID, a document name, a document characteristic, a creator, the creation date and time, the last updater, the update date and time, the acquisition date and time, and a storage location of the document. Where the items is interpreted as set of events); 
receiving a previous graph request for a previous graph (Harada, figs. 9-10, par. [0097], a processor extracts a document element where the document element was previous displayed in a graph. The extraction occurs upon receive a selection of the element by the user. Where the selection is interpreted as the request to extract previous elements displayed on the graph); 36PATENT APPLICATION ATTORNEY DOCKET NO. IS18.1131; 19469/404I1 
locating the previous graph in the event based format (Harada, figs. 9-10, [0096], determine whether there is a changed document element. Where the determination is interpreted to locating the previous graph in the event based format) and 
loading the previous graph from the set of events (Harada, figs. 8-10, [0097], obtain documents elements. Where the obtain documents elements is loading the elements on the graph, see fig. 10:S40); and 
transmitting the previous graph in response to the previous graph request (Harada, figs 8-10, par. [0097], “an information providing screen 300 including the graph 310 is provided to the client 30 (S42). The processor 102 determines the display mode of the node for each document element to be displayed on the graph 310” Where the information providing screen including the graph to the client is inherent to be transmitted in response to the previous graph request).

As per claim 19, Johnston teaches wherein the version time value is an unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era (Johnston, par. [0336]-[0338], the dates can be also a timestamps or any other time valued. Where the timestamps or any other time valued is interpreted as the unsigned integer that represents an hour of a day with a starting date of about eight thousand years before current era. The timestamps has an hour of a day). 

8.	Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Johnston et al. (US 20130018849 A1) in view of Harada (US 20210174013 A1) in further view of Botticelli et al. (US 20160050269 A1).

Johnston and Harada teach all the limitations as discussed in claim 1 above. 
Additionally, Harada teaches forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston and Harada do not explicitly teach “further comprising: receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data. forming a second table that is mapped to a second node based on the updated configuration data.”
On the other hand, in the same field of endeavor, Botticelli teaches further comprising: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series ; 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches Harada that teaches storing data and performing data comparison to determine an element based on graph database. Additionally, this give a user access a document of a change via a communication line.
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 6, Johnston and Harada teach all the limitations as discussed in claim 1 above. 
Additionally, Botticelli teaches further comprising: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).

Johnston and Harada teach all the limitations as discussed in claim 8 above. 
Additionally, Harada teaches forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston and Harada do not explicitly teach “wherein the application is further configured for: receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data.”
On the other hand, in the same field of endeavor, Botticelli teaches wherein the application is further configured for: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series data from the agent at a data gateway with the agent topic. The mobile gateways is interpreted as the data gateway); 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, and Harada that teaches storing data and performing data comparison to determine an element based 
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 13, Johnston and Harada teach all the limitations as discussed in claim 8 above. 
Additionally, Botticelli teaches wherein the application is further configured for: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).

Johnston and Harada teach all the limitations as discussed in claim 15 above. 
Additionally, Harada teaches forming a second table that is mapped to a second node based on the updated configuration data (Harada, fig. 18, par. [0153], “a document of “test result.xlsx” illustrated on the right side of FIG. 18 is a table” Where the table is interpreted as the second table that is mapped to the second node based on the updated configuration data. Further, fig. 15 illustrated a plurality of documents where each document is a node in a graph. The document of “test result.xlsx” is interpreted as the second node based on the updated configuration data).  
However, it is noted that the combination of prior arts of Johnston and Harada do not explicitly teach “further comprising computer readable program code for: receiving the time series data from the agent at a data gateway with the agent topic; receiving a message, which includes structure data, from the agent at a configuration gateway with a configuration topic specified in the configuration data; and updating the configuration data based on a structure data.”
On the other hand, in the same field of endeavor, Botticelli teaches further comprising computer readable program code for: receiving the time series data from the agent at a data gateway with the agent topic (Botticelli, fig. 5, par. [0045], “the publication topics are made available 502 to the mobile gateways via the wide area network; First sequential data is received 504 from the client in response to the subscription to the at least one of the set of topics of the client.” Where the First sequential data is interpreted as the received time series data from the agent at a data gateway with the agent topic. The mobile gateways is interpreted as the data gateway); 
receiving a message, which includes structure data (Botticelli, fig. 4:418, par. [0043], “a traffic alert message 418 is received, a location associated with the message 418 is checked 419 versus the last mobile gateway location.” Where the location associated with the message is interpreted as the structure data), 
from the agent at a configuration gateway with a configuration topic specified in the configuration data (Botticelli, figs. 4-5, par. [0043]-[0045], “the publication topics are made available 502 to the mobile gateways via the wide area network”  Where to made the publication topics available to the mobile gateways via the wide area network is interpreted as to configure the mobile gateway with the configuration topic specified in the configuration data. Where the configuration topic specified in the configuration data could be as simple as the topic name or location as illustrated in fig. 4); and 
updating the configuration data based on a structure data (Botticelli, fig. 5, par. [0045], “second sequential data is sent 505 to the mobile gateway via the wide area network.” Where sent second sequential data is interpreted as to update the configuration data based on the structure data. Where the first sequential data comprises of a structure data). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botticelli that teaches facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways into the combination of Johnston that teaches keeps track of changes along either one or two temporal dimensions, and Harada that teaches storing data and performing data comparison to determine an element based 
The motivation for doing so would be to facilitate subscribing to at least one of a set of topics published by one or more vehicle-located mobile gateways (Botticelli par. [0002]). 

As per claim 20, Johnston and Harada teach all the limitations as discussed in claim 15 above. 
Additionally, Botticelli teaches further comprising computer readable program code for: sending a subscription request to the agent (Botticelli, fig. 3, par. [0036]-[0038], the client send a request to obtain a list where the list is listing subscription data. Therefore it is inherent that the client is sending a subscription request to the agent); and 
receiving the time series data in response to the subscription request (Botticelli, fig. 3, par. [0037], “The subscription request also includes options 312-315, which may define aspects of the subscribed data. These aspects may include, among other things, the mobile gateway IDs from which to receive data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc.” Where the data, refresh time, unit of measure, destination address/port for the data, protocol used to send the data, etc. are interpreted as time/sequential series data that is received in response of the request).


Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20180329967 A1), teaches managing replication of metadata in a master-slave database environment.
Baker et al. (US 20150156213 A1), teaches storing values, such as sketches, that represent time indexed data related to network traffic.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168